



COURT OF APPEAL FOR ONTARIO

CITATION: Emmerson Group Limited v. Bally
    Mechanical Contractors Inc.,

2012 ONCA 466

DATE: 20120628

DOCKET: C54424

Rouleau, Watt and Pepall JJ.A.

BETWEEN

Emmerson Group Limited

Plaintiff (Appellant)

and

Bally Mechanical Contractors Inc. and The
    Corporation of The City of Norfolk County and The Atlas Corporation

Defendants (Respondents)

Duncan W. Glaholt for the appellant

J. Maggisano for the respondent The Atlas Corporation

Heard: June 27, 2012

On appeal from the order of the Divisional Court dated February
    11, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is withdrawn with prejudice and without costs.


